Citation Nr: 1027092	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  10-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


REPRESENTATION

Claimant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that he had World War II service as a 
recognized guerilla in the service of the U.S. Armed Forces for 
the Far East from October 1942 to February 1946.  The Appellant's 
status as a Veteran is the issue on appeal.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a decision in December 2009 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is U.S. citizen and he lives in Guam. 

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time monetary benefit is payable to certain 
Philippine Veterans from the Filipino Veterans Equity 
Compensation Fund.  

As provided for in the American Recovery and Reinvestment Act 
(enacted February 17, 2009), the Secretary must establish an 
application process for claims to be submitted for this new 
benefit that must be filed within a year of the date of enactment 
of the new law.  Payments for eligible persons will be either in 
the amount of $9,000 for non-United States citizens, or $15,000 
for United States citizens.


The RO has requested verification of the Appellant's service from 
the National Personnel Records Center.  In November 2001, April 
2002, July 2002, December 2006, and November 2009, the National 
Personnel Records Center, a component of the appropriate United 
States service department, reported that the Appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces under the names: Eddie Nerpio Dela Cruz and 
Leonido Nerpio Dela Cruz.  Based on the reports, the RO denied 
the Appellant the one-time payment from the Filipino Veterans 
Equity Compensation Fund.

The Appellant argues, in part, that VA has already recognized his 
status as a Veteran as he has a priority 5 classification for 
treatment by the Veterans Health Administration.  The Veteran has 
a picture VA ID card 

The RO has contacted the VA Health Eligibility Center to 
determine if the Veterans Health Administration had additional 
records not in the Appellant's file.  There is no record of 
response from the VA Health Eligibility Center. 

VA will make as many requests as are necessary to obtain relevant 
records unless VA concludes that the records sought do not exist 
or that further efforts to obtain those records would be futile. 
38 C.F.R. § 3.159(c)(2).  

In this case, the Appellant has provided enough information to 
warrant another request for relevant records under the duty to 
assist.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the VA Health Eligibility 
Center the records pertaining to the 
determination of Appellant's status as a 
priority 5 for VA treatment.  A response 
is required.  If the records do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 
2.  If the VA Health Eligibility Center 
does not have the documentation, 
pertaining to eligibility for VA 
treatment, make a request to: 

The Veterans Health Administration, Guam 
Community Based Outpatient Clinic, Agana 
Heights, Guam; 

The Veterans Health Administration, Vet 
Center,  Hagatna, Guam; and 

The Veterans Benefit Administration, Guam 
Benefits Office, Hagatna, Guam. 
 
A response is required.  If the records do 
not exist or further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).  

3. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the Appellant and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



